Citation Nr: 0947257	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to 
December 1992.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

A transcript of an August 2009 hearing before the Board 
stated that at the hearing the Veteran submitted additional 
evidence in the form of VA medical records and an employer 
statement.  This evidence was described as being submitted 
with a waiver of RO jurisdiction.  However, there are no 
documents in the claims file which meet this description, nor 
is there any other indication that this additional evidence 
was properly associated with the claims file at any time.  
Accordingly, the evidence of record shows that there may be 
additional relevant evidence which is in the possession of 
VA, but which has not been associated with the claims file.  
These records must be obtained prior to any further appellate 
review.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following action:

The RO must locate the additional evidence 
submitted by the Veteran during the August 
2009 hearing before the Board.  All 
attempts to secure this evidence must be 
documented in the claims file.  If, after 
making reasonable efforts to locate this 
evidence, the records cannot be obtained, 
the Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; and (c) any further action to 
be taken by VA with respect to the claim 
must be noted.  The Veteran and his 
representative must then be given an 
opportunity to respond.  Thereafter, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

